Title: Thomas Jefferson to David Gelston, 2 July 1812
From: Jefferson, Thomas
To: Gelston, David


          Dear Sir Monticello July 2. 12.
          I recieved yesterday your favor of the 26. and lose no time in replying to it. if a conveyance by a coasting vessel to Norfolk or Richmond can be found it is so much the simplest that I should prefer it, notwithstandg the risk brought on by the war. but the enemy have not yet had time to spread their privateers on our coast, nor have their ships of war as yet had time to catch our swift sailing pilots boats to arm them as tenders and be able to take every thing in-shore. I think therefore there is but little danger as yet. I do not know who is the correspondent of Gibson & Jefferson at Norfolk. I know they have one there, whom the master of the vessel will readily find out & recieve his freight & other charges on the delivery of the box.  Mr Herrick writes me he paid 3.D. for cartage of it to Hudson, and as there have doubtless been some small expences at N. York, of wharfage, drayage, storage Etc I take the liberty of inclosing you a 5.D. bill of Washington currency, not doubting it can be changed with you, out of which I wish mr Herrick to recieve his 5 3. D. and for which I have desired him to get some friend to call on you; so that you may not have any trouble of remittance to him. should a conveyance by water become desperate, I am told there is a line of conveyance from N. York to Philadelphia through Amboy & Burlington for heavy packages, & at Philadelphia mr John Vaughan would recieve it for me. but such a complicated line, renders the conveyance by sea preferable if practicable. no insurance is necessary as the loss of the machine, not of it’s price is the only thing regarded. my the clothing establishment of my family is suspended till I get it. I return you abundant thanks for your kind attention to this and apologies for the trouble. with them accept the assurance of my great esteem and respect.
          
            Th:
            Jefferson
         